



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Trist, 2012
    ONCA 166

DATE: 20120315

DOCKET: C54827

Doherty, Lang and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

George Trist

Appellant

Lindsay l. Daviau, for the appellant

Brendan Gluckman, for the respondent

Heard:  March 14, 2012

On appeal from the sentence imposed on September 28, 2011
    by Justice Bishop of the Ontario Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge recognized the appellants rehabilitative efforts and
    treated them as mitigating.  Counsel argues that he should have given those
    efforts more weight.  It was up to the trial judge to consider those
    rehabilitative efforts alongside the other factors, including the appellants
    lengthy record.  We see no error in principle in that assessment.

[2]

We cannot accept the argument based on the disparity with the sentence
    imposed by the same judge on another person convicted of similar offences
    arising out of the same police operation.  There were differences between the
    two offences and the two offenders that justified the different sentences
    imposed.

[3]

Leave to appeal is granted, but the appeal is dismissed.


